DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/07/2019 have been being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the fastener engaging surfaces, the planar surface parallel and the length of the protrusion proximal throat in claim 1, and protrusion base in claim 12 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: (219) in Fig. 3 and (60) & (62) in Fig. 10.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Objections
Claim 1, 3, and 5 objected to because of the following informalities:
In claim 3, “have” should be “has”.
In claim 5, “said open end of said open end wrench” is unclear.
In claim 5, the recitation of “of said to” is unclear.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 5, 8, 9, 11, 12, 13 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites “wherein said protrusion proximal said throat is greater in length than the others of said protrusions” in (page 36, lines 1-2) the limitation renders the claim indefinite because it is unclear how the limitation is met and what the recitation of “length” is.
The claim recites “curved rear corners joining said throat to each of said respective opposing sides; and a pair of jaws with opposing fastener engaging surfaces extending from said respective curved corners forming an opening and an open end” in (page 35, lines 5-7) the limitation renders the claim indefinite because it is unclear how the limitation is met and what the recitation of “fastener engaging surfaces” is not descried in the present invention.
The claim recites “a planar surface parallel and opposite said planar surface on the other of said fastener engaging surface and proximal said open end” ” in (page 35, lines 11-12) the limitation renders the claim indefinite because it is unclear how the limitation is met and what the recitation of “a planar surface parallel” is not descried in the present invention.

Regarding claim 5, the claim recites “and wherein the radius of the height of said to the commencement of the recess between said outer protrusion and the adjacent protrusion is less than the radii between the heights of the adjacent remaining protrusions” in (page 36, lines 18-
the claim recites “wherein the radius of the height of said to the commencement of the recess between said outer protrusion and the adjacent protrusion is less than the radii between the heights of the adjacent remaining protrusions” in (page 36, lines 20-22) the limitation renders the claim indefinite because it is unclear how the limitation is met and what the recitation of “outer protrusion” is in reference to.
Regarding claim 8, the claim recites “wherein at least one protrusion of said protrusions is at least in close proximity to a corresponding surface of the hexagonal fastener while in a resting engagement state, wherein close proximity is 5/1 000ths of an inch or less” in (page 37, lines 8-11) the limitation renders the claim indefinite because it is unclear how the limitation is met and how the recitation of “the hexagonal fastener” is taken as a reference since the fastener can vary.
Regarding claim 9, the claim recites “wherein at least one protrusion of said protrusions is at least in close proximity to a corresponding surface of the hexagonal fastener while in a resting engagement state, wherein close proximity is in the range of between 2/1 000ths of an inch - 3/1 000ths of an inch” in (page 37, lines 12-15) the limitation renders the claim indefinite because it is unclear how the limitation is met and how the recitation of “the hexagonal fastener” is taken as a reference since the fastener can vary.
Regarding claim 11, the claim recites “wherein all of said protrusions are in contact with a surface of the hexagonal fastener while in a resting engagement state” in (page 37, lines 19-20) the limitation renders the claim indefinite because it is unclear how the limitation is met and 
Regarding claim 12, the claim recites “a protrusion base at one of said curved sections” in (page 38, line 1) the limitation renders the claim indefinite because it is unclear how the limitation is met and what the recitation of “protrusion base” is.
The claim recites “a protrusion body extending from said protrusion base in a direction away from said base, said protrusion body being inclined toward a corner of a hexagonal fastener closest to said throat of said open end wrench when the hexagonal fastener is disposed between said opposing sides of said wrench with a corner of said hexagonal fastener being engaged with said throat, for enhancing the grip of said curved section on said fastener” in (page 38, lines 2-6) the limitation renders the claim indefinite because it is unclear how the limitation is met and how the recitation of “the hexagonal fastener” is taken as a reference since the fastener can vary.
Regarding claim 13, the claim recites “wherein said set of protrusions does not exceed four protrusions, and each of said set of protrusions is in engagement with the side of said hexagonal fastener and is located at a position distal the corner of the hexagonal fastener closest to said throat on the opposite side of the fastener corner from said throat” in (page 38, lines 7-10) the limitation renders the claim indefinite because it is unclear how the limitation is met and how the recitation of “the hexagonal fastener” is taken as a reference since the fastener can vary.
Regarding claim 16, “wherein said protrusions proximal said throat is located by a distance from a fastener located in said opening of said open end wrench to prevent said protrusion proximal said throat from engaging the corner of the fastener in said opening” in (page 39, lines 13-15) the limitation renders the claim indefinite because it is unclear how the limitation is met and 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 21 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 21 recites the limitation “wherein said hexagonal fasteners are hexagonal fastener" where the recitation of “hexagonal fastener" is a workpiece and it is not part of the limitation of the independent claim 16, therefore claim 21 is an improper dependent claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 16-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wright et al (US 6907805 B2).

Regarding claim 16, Wright teaches an open end wrench for turning a hexagonal fastener, said open end wrench comprising a pair of opposing sides and a closed (58) end opposite said open end (57), said open end wrench further comprising: a throat (58) forming the closed end; curved rear corners(581) & (583) joining said throat to each of said respective opposing sides; and a pair of jaws (53) & (54) with opposing fastener engaging surfaces (533) & (543) extending from said respective curved corners forming an opening and an open end, said pair of jaws forming said opposing sides and including fastener engaging surfaces for gripping opposing sides of the hexagonal fastener disposed in said opening; said fastener engaging surfaces each comprising: a planar surface parallel and opposite said planar surface (535) & (545)  on the other of said fastener engaging surface and proximal said open end; diverging curved sections (537) & (547)  extending outwardly from said planar section, extending from a rear end of said planar surface towards said throat for engaging rear portions of the gripped sides of the hexagonal fastener when said open end wrench turns about an axis of the hexagonal fastener (see Fig. 3 & 5, col.4, lines 29-65) and (see col. 5, lines 29-54).
Wright  further teaches a set of protrusions on said respective diverging curved sections for engaging a hexagonal fastener disposed in said opening, said set of protrusions (536) & (546) including a protrusion proximal said throat and at least protrusions distal said throat, wherein said at least two protrusions distal said throat are separated from an adjacent protrusion by a recess 550 and wherein said protrusions proximal said throat is located by a distance from a fastener located in said opening of said open end wrench to prevent said protrusion proximal 

    PNG
    media_image1.png
    786
    475
    media_image1.png
    Greyscale



































Regarding claim 17, Wright teaches said protrusions comprise a fastener engaging area, and at least a portion of said fastener engaging area is flat as shown in the annotated figure below (see Fig. 5).

    PNG
    media_image2.png
    635
    958
    media_image2.png
    Greyscale





    PNG
    media_image3.png
    302
    780
    media_image3.png
    Greyscale
Regarding claim 18, Wright further teaches said protrusions comprise a fastener engaging area, and at least part of said portion of said fastener comprises a spherical segment as shown in the annotated figure below (see Fig. 5).








Regarding claim 19, Wright further teaches said protrusions comprises a truncated cylinder for facilitating the penetration of said protrusions into a hexagonal fastener being turned by said open end wrench, according to (Fig. 6) the protrusions are semicircular as described in (col. 6, lines 42-44) and given the fact that the wrench has thickness results in truncated cylinder shape and as shown above the protrusions grip on the fastener (see Fig. 3 & 5, col. 4, lines 39-41).
Regarding claim 20, Wright furthermore teaches all of said protrusions engage a fastener being turned by said open end wrench (see Fig. 3 & 5. col. 4, lines 17-22).
Regarding claim 21, Wright teaches said hexagonal fasteners are hexagonal fasteners (see Fig. 3 & 5. col. 4, lines 1-4).
Regarding claim 22, Wright teaches a plurality of said protrusions are in contact with a surface of the hexagonal fastener while in a resting engagement state (see Fig. 6, col. 6, lines 42-46).
Regarding claim 23, Wright further teaches all of said protrusions are in contact with a surface of the hexagonal fastener while in a resting engagement state in preferred embodiment (see Fig. 7, col. 7, lines 40-45). 



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the serrated claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 4 and 6-12 are rejected under 35 U.S.C. 103 as being unpatentable over Wright et al (US 6907805 B2) in view of Hsieh (US 8359952 B2).
Regarding claim 1, Wright teaches a set of open end wrenches of different sizes for turning different sizes of hexagonal fasteners, each of said open end wrenches comprising a pair of opposing sides and a closed end (58) opposite said open end (57), said open end wrench further comprising a throat (58) forming the closed end; curved rear corners (581) & (583) joining said throat to each of said respective opposing sides; and a pair of jaws (53) & (54) with opposing fastener engaging surfaces (533) & (543) extending from said respective curved corners forming an opening and an open end, said pair of jaws forming said opposing sides and including fastener engaging surfaces for gripping opposing sides of the hexagonal fastener disposed in said opening; said fastener engaging surfaces each comprising: a planar surface parallel and opposite said planar surface (535) & (545) on the other of said fastener engaging surface and proximal said open end; diverging curved sections (537) & (547) extending outwardly from said planar section, extending from a rear end of said planar surface towards said throat for engaging rear portions of the gripped sides of the hexagonal fastener when said open end wrench turns about an axis of the hexagonal fastener  (see Fig. 3 & 5, col.4, lines 29-65) and (see col. 5, lines 29-54).
Wright teaches a set of protrusions on said respective diverging curved sections for engaging a hexagonal fastener disposed in said opening, said set of protrusions (536) & (546) including a protrusion proximal said throat and at least protrusions distal said throat, wherein said at least two protrusions distal said throat are separated from an adjacent protrusion by a recess (550) (see Fig. 6, col. 6, lines 33-50).
Wright teaches all the limitations of claim 1 but it fails to teach said protrusion proximal said throat is greater in length than the others of said protrusions. However  Hsieh teaches said 
              Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Wright to incorporate the teachings of  Hsieh by making protrusion proximal said throat to so that the structural strength of the innermost tooth of the wrench is enhanced (Hsieh col. 3 lines 44-46).

Regarding claim 3, the combination of Wright and Hsieh teaches the invention claimed above. Wright teaches each of said diverging curved sections have a common external radius to the top of said protrusions, and said external radius to the top of said protrusions increases or decreases with the changing size of said open end wrench in a scalable manner (see Fig. 6, col. 6, lines 25-31).
Regarding claim 4, the combination of Wright and Hsieh teaches the invention claimed above. Wright teaches each of said diverging curved sections has a common external radius to the base of said recesses for each size of said open end wrench, wherein the size of said common radius to the base of said recesses increases or decreases with changes in the size of said open end wrench in a scalable manner (see Fig. 6, col. 6, lines 25-31).
Regarding claim 6, the combination of Wright and Hsieh teaches the invention claimed above. Wright teaches protrusions are each defined by an arc of a circle, and wherein the radius of the arc of said protrusions increases or decreases with changing sizes of said open end wrench in a scalable manner (see Fig. 6, col. 6, lines 31-32 & 24-43).
Regarding claim 7, the combination of Wright and Hsieh teaches the invention claimed above. Wright teaches said throat has a circular curve at the central part of said throat, wherein the radius of said circular curve increases or decreases with the changing size of said open end 
Regarding claim 8, the combination of Wright and Hsieh teaches the invention claimed above. Wright teaches at least one protrusion of said protrusions is at least in close proximity to a corresponding surface of the hexagonal fastener while in a resting engagement state, wherein close proximity is 5/1000ths of an inch or less, given this very small gap, the purpose of this limitation is to have the protrusions as close as possible for better engagement as disclosed in Wright (see Fig. 5, col. 5, lines 65-67).
                   It would have been obvious to one having ordinary skill in the art, before the effective date of the invention, to modify the invention with regards to dimension or desired size, 2.5/1000ths in adapting the tool for a particular application, since such modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). 
Regarding claim 9, the combination of Wright and Hsieh teaches the invention claimed above. Wright teaches at least one protrusion of said protrusions is at least in close proximity to a corresponding surface of the hexagonal fastener while in a resting engagement state, wherein close proximity is in the range of between 2/1000ths of an inch - 3/1000ths of an inch, given this very small gap, the purpose of this limitation is to have the protrusions as close as possible for better engagement as disclosed in Wright (see Fig. 5, col. 5, lines 65-67).
                    The modification of claim 8 reads on the limitation of claim 9 since 2.5/1000ths falls within the range 2/1000ths of an inch - 3/1000ths.
Regarding claim 10, the combination of Wright and Hsieh teaches the invention claimed above. Wright
Regarding claim 11, the combination of Wright and Hsieh teaches the invention claimed above. Wright further teaches all of said protrusions are in contact with a surface of the hexagonal fastener while in a resting engagement state, in preferred embodiment (see Fig. 7, col. 7, lines 40-45).
Regarding claim 12, the combination of Wright and Hsieh teaches the invention claimed above. Wright teaches a protrusion base (550) at one of said curved sections; and a protrusion body extending from said protrusion base in a direction away from said base, said protrusion body being inclined toward a corner of a hexagonal fastener closest to said throat of said open end wrench when the hexagonal fastener is disposed between said opposing sides of said wrench with a corner of said hexagonal fastener being engaged with said throat, for enhancing the grip of said curved section on said fastener (see Fig. 3, 5 & 6, col. 4, lines 30-55).
Claim 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Wright et al (US 6907805 B2) modified by Hsieh (US 8359952 B2) as applied to claim 1 and 12 above, and further in view of  Hsieh`414  (US 6145414 A). 

Regarding claim 2, the combination of Wright and Hsieh teaches the invention claimed above. Wright teaches the size of said radius increases or decreases with the changing size of said open end wrench in a scalable manner (see col. 6, lines 30-32).
While the combination of Wright and Hsieh teaches all the claim limitations except for that each of said recesses has a common radius for each size of said open end wrench. However Hsieh`414  teaches each of said recesses has a common radius for each size of said open end wrench (see Fig. 14-19, col. 2, lines 54-59), and the size of said radius increases or decreases with the changing size of said open end wrench in a scalable manner
Wright and  Hsieh to incorporate the teachings of Hsieh`414 by having recesses with a common radius to improve the structure of and open end wrench which is practical for grasping and turning normal bolts and nuts of different specifications (Hsieh`414 col. 1, lines 7-10). 
Regarding claim 13, the combination of Wright and Hsieh teaches all the claim limitations including for each of said set of protrusions to be in engagement with the side of said hexagonal fastener and is located at a position distal the corner of the hexagonal fastener closest to said throat on the opposite side of the fastener corner from said throat (see Wright Fig. 3, 5 & 6, col. 4, lines 30-55).
While the combination of Wright and Hsieh teaches all the claim limitations except for said set of protrusions does not exceed four protrusions. However Hsieh`414 teaches said set of protrusions does not exceed four protrusions (see Fig. 19, col. 2, lines 49-53).
                      Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Wright and  Hsieh to incorporate the teachings of Hsieh`414 by adding a number of set protrusions than does not exceed four in order to improve the structure of an open end wrench which is practical for grasping and turning normal bolts and nuts of different specifications (Hsieh`414 col. 1, lines 7-10). 
Claim 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wright et al (US 6907805 B2) modified by Hsieh (US 8359952 B2) and Hsieh`414  (US 6145414 A) as applied to claim 13 above, and further in view of Cole (US 20110239831 A1).

Regarding claim 14, the combination of Wright, Hsieh and Hsieh`414 teaches all the claim limitations except for the wrench to be a 3/8 inch wrench and said set of protrusions does not exceed three in number. Hsieh`414 further teaches using three protrusions.
            Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Wright, Hsieh and Hsieh`414 to incorporate the teachings of Hsieh`414 to use no more than three protrusions to keep the cost down and for proper engagement between the tool and the workpiece. The combination as modified by Hsieh`414 meets the claim limitations except for the size of the wrench. 
Cole teaching that 3/8 inch and ½ are common sizes of wrenches in the art.
        Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Wright, Hsieh and Ching to incorporate the teachings of Cole to use common size of (3/8 inch) opening to adapt the wrench for commonly used fasteners. 
Regarding claim 15, the combination of Wright, Hsieh and Hsieh`414 teaches all the claim limitations except for wrench to be sizes greater than 3/8 inch like and for the set of protrusions to be four in number.
Hsieh`414 teaches using a plurality of teeth and discloses using three. However It would have been obvious to one having ordinary skill in the art, before the effective date of the invention, to modify the invention with regards to the number of teeth for example using four teeth to enhance the engagement between the tool and workpiece, since such modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). The combination meets the claim except for the size of the wrench to be greater than 3/8 inch.
Cole teaching that 3/8 inch and 1/2 are common sizes of wrenches in the art.
Wright, Hsieh and Hsieh`414 to incorporate the teachings of Cole to use common size of (1/2 inch) opening to adapt the wrench for commonly used fasteners. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's
Three-protuberance Open-end Wrench (US_8973471_B2) does not teach recesses with a common radius.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMAD AZZAWI whose telephone number is (571)272-4109.  The examiner can normally be reached on Monday-Thursday and Alternate Fridays 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485..  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 





/AHMAD R AZZAWI/Examiner, Art Unit 3723                                                                                                                                                                                                        





/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723